                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                              Case No. 1:19-CR-00011-BLW
        Plaintiff,
                                              ORDER
         v.

 JOSE BERNAL MOLINA, III,

        Defendant.


      Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. (Dkt. 35). On November 25, 2019, Defendant Jose Bernal

Molina, III appeared before the Magistrate Judge to enter a change of plea pursuant

to a written plea agreement. The Magistrate Judge conducted the plea hearing and

concluded there is a factual basis for Defendant’s admission to forfeiture and plea

of guilty to the charges contained in Count One of the Indictment (Dkt. 1), and that

they were entered voluntarily and with full knowledge of the consequences. No

objections to the Report and Recommendation have been filed.

      The Court has reviewed the record and finds that the requirements of Rule

11 have been met. See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

2003). Specifically, the Court finds that the Magistrate Judge adhered to the

requirements of Rule 11(b); that under Rule 11(b)(2), the Defendant’s plea was

ORDER ADOPTING REPORT AND RECOMMENDATION- 1
voluntary and not the result of force or threats or promises apart from the plea

agreement; and that a factual basis for the plea exists. See id.

Accordingly,

      NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 35) shall be, and the same is hereby, ADOPTED as the

decision of the District Court and incorporated fully herein by reference.

      IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crime

charged in Count One of the Indictment (Dkt. 1) shall be, and the same is hereby,

ACCEPTED by the Court as a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offense.

      IT IS FURTHER ORDERED that Defendant Jose Bernal Molina, III is

found to be GUILTY as to the applicable crime charged in the Indictment. (Dkt 1).



                                                     DATED: December 18, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION- 2
